         Case 1:19-cv-00999-CJS Document 20 Filed 03/29/21 Page 1 of 14




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NEW YORK
_______________________________________

VIOLET-MARIA R., 1

                                       Plaintiff,                     DECISION AND ORDER
-vs-
                                                                      1:19-CV-0999 (CJS)
COMMISSIONER OF SOCIAL SECURITY,

                              Defendant.
________________________________________

                                        INTRODUCTION

       Plaintiff brings this action pursuant to 42 U.S.C. § 405(g) to review the final

determination of the Commissioner of Social Security (“Commissioner”) denying

Plaintiff’s applications for Disability Insurance Benefits (“DIB”) and Supplemental

Security Income (“SSI”). Both parties have moved for judgment on the pleadings

pursuant to Federal Rule of Civil Procedure 12(c). Pl.’s Mot., Apr. 10, 2020, ECF No.

14; Def.’s Mot., Jul. 9, 2020, ECF No. 17. Plaintiff argues that the Commissioner’s

denial of her application for DIB and SSI benefits should be reversed and remanded

for further proceedings because the ALJ’s finding with respect to Plaintiff’s residual

functional capacity was based on legal error, and was unsupported by substantial

evidence. The Commissioner disputes Plaintiff’s contentions. For the reasons set




1  The Court’s Standing Order issued on November 18, 2020, indicates in pertinent part that,
“[e]ffective immediately, in opinions filed pursuant to Section 205(g) of the Social Security Act,
42 U.S.C. § 405(g), in the United States District Court for the Western District of New York, any non-
government party will be identified and referenced solely by first name and last initial.”

                                                    1
        Case 1:19-cv-00999-CJS Document 20 Filed 03/29/21 Page 2 of 14



forth below, Plaintiff’s motion for judgment on the pleadings [ECF No. 14] is denied,

the Commissioner’s motion [ECF No. 17] is granted, and the Clerk of Court is

instructed to close the case.

                                 LEGAL STANDARD

      The law defines “disability” as the “inability to engage in any substantial

gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12 months.” 42 U.S.C.

§ 423(d)(1)(A). In order to qualify for DIB benefits, the DIB claimant must satisfy the

requirements for special insured status. 42 U.S.C. § 423(c)(1). In addition, the Social

Security Administration has outlined a “five-step, sequential evaluation process” to

determine whether a DIB or SSI claimant is disabled:

      (1) whether the claimant is currently engaged in substantial gainful
      activity; (2) whether the claimant has a severe impairment or
      combination of impairments; (3) whether the impairment meets or
      equals the severity of the specified impairments in the Listing of
      Impairments; (4) based on a “residual functional capacity” assessment,
      whether the claimant can perform any of his or her past relevant work
      despite the impairment; and (5) whether there are significant numbers
      of jobs in the national economy that the claimant can perform given the
      claimant's residual functional capacity, age, education, and work
      experience.

McIntyre v. Colvin, 758 F.3d 146, 150 (2d Cir. 2014) (citing Burgess v. Astrue, 537

F.3d 117, 120 (2d Cir. 2008); 20 C.F.R. § 404.1520(a)(4)(i)–(v), § 416.920(a)(4)(i)–(v)).




                                           2
        Case 1:19-cv-00999-CJS Document 20 Filed 03/29/21 Page 3 of 14



      The claimant bears the burden of proof for the first four steps of the sequential

evaluation process. 42 U.S.C. § 423(d)(5)(A); Melville v. Apfel, 198 F.3d 45, 51 (2d Cir.

1999). At step five, the burden shifts to the Commissioner only to demonstrate that

there is other work in the national economy that the claimant can perform. Poupore

v. Asture, 566 F.3d 303, 306 (2d Cir. 2009).

                              PROCEDURAL HISTORY

      The Court assumes the reader’s familiarity with the facts and procedural

history in this case, and therefore addresses only those facts and issues which bear

directly on the resolution of the motions presently before the Court.

      Plaintiff filed her DIB and SSI applications on May 5, 2016, alleging an onset

date of September 1, 2013. Transcript (“Tr.”), 213–27, Oct. 28, 2019, ECF No. 6. In

her applications, Plaintiff alleged that her ability to work was limited by hip issues,

back problems, knee problems, chronic pain, and an inability to sit, stand, or walk for

extended periods. Tr. 259. On July 20, 2016, the Commissioner determined that

Plaintiff was not disabled, and that she did not qualify for either DIB or SSI benefits.

Tr. 109–23. Thereafter, Plaintiff requested a hearing before an Administrative Law

Judge (“ALJ”). Tr. 125.

      Plaintiff’s request was approved, and the hearing was held in Buffalo, New

York, with the Plaintiff appearing with her counsel, and an impartial vocational

expert also joining by phone. Tr. 34. The ALJ asked Plaintiff’s counsel what alleged

impairments cause Plaintiff to be disabled, and counsel responded:



                                           3
        Case 1:19-cv-00999-CJS Document 20 Filed 03/29/21 Page 4 of 14



       Those do include right hip degenerative joint disease, status post[] hip
       replacement, left hip pain, status post pending surgery – it’s remote, but
       something that has been noted in imaging that has been done in recent
       years and it does cause her continued pain, increasing pain as well –
       scoliosis and osteoarthritis of the left knee.

Tr. 36. Counsel stated that all of the alleged impairments are severe, and

acknowledged that they do not – individually or combined – meet or medically equal

a listing. Tr. 37.

       Upon examination by the ALJ and by her attorney, Plaintiff testified that she

still experiences sharp shooting pain in her right and left hip (Tr. 40, 50); that her

left knee gets swollen after 15 minutes of walking, forcing her to lie down (Tr. 42–43);

and that her scoliosis causes her to lose sleep, and limits her standing to five minutes

before her back starts hurting (Tr. 44–45). However, Plaintiff also testified that she

is “pretty much good” when it comes to such personal care tasks as dressing,

showering, and putting on shoes (Tr. 46); does the household chores, but takes breaks

(Tr. 46); does the dishes and laundry (Tr. 47); usually shovels the snow on the walk

to her apartment, if needed (Tr. 47); does the grocery shopping, though sometimes

uses “the old lady wheelchairs” (Tr. 47–48); drives herself to local destinations, but

not long trips (Tr. 48–49); takes her eight year-old daughter places three or four times

a week (Tr. 49); attends school functions for her daughter (Tr. 52); cooks for herself

and her daughter (Tr. 52–53); and lifts one end of her couch approximately once a

week in order to sweep underneath (Tr. 53).




                                           4
         Case 1:19-cv-00999-CJS Document 20 Filed 03/29/21 Page 5 of 14



       In her decision on September 19, 2018 denying DIB and SSI benefits to

Plaintiff, the ALJ found that Plaintiff met the special insured status requirements of

the Social Security Act through December 31, 2015. Tr. 18. At step one of the five-

step evaluation process, the ALJ found that Plaintiff had not engaged in substantial

gainful activity since September 1, 2013, the alleged onset date. Tr. 18. At step two,

the ALJ determined that Plaintiff has several severe impairments: osteoarthritis of

the bilateral hips, status post right total hip arthroplasty, degenerative joint disease

and osteoarthritis of the left knee, scoliosis, and obesity. Tr. 18. At step three, the

ALJ determined that Plaintiff does not have an impairment or combination of

impairments that meets or medically equals the severity of one of the listed

impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. Tr. 18.

       Then, before proceeding to step four, the ALJ carefully considered the entire

record and determined that Plaintiff had the residual functional capacity 2 (“RFC”) to

perform light work as defined in 20 C.F.R. § 404.1567(b) and § 416.967(b), with the

following exceptions:

       [S]he can stand or walk for four hours, and sit for six hours per eight-
       hour workday; she can alternate between sitting and standing once
       every thirty minutes for five minutes without increasing time off task;
       she is limited to occasional pushing and pulling; occasional climbing of
       ramps and stairs; occasional balancing on level surfaces; occasional
       stooping (i.e. bending at the waist) and kneeling, but never crouching
       (i.e. bending at the knees) and crawling; she can never tolerate exposure
       to unprotected heights, moving machinery and moving mechanical
       parts; and she should avoid exposure to wetness.


2 “Residual functional capacity” (“RFC”) means the most that the claimant can still do in a work
setting despite the limitations caused by the claimant’s impairments. 20 C.F.R. § 404.1545, § 416.945.

                                                  5
        Case 1:19-cv-00999-CJS Document 20 Filed 03/29/21 Page 6 of 14



Tr. 19. Based on this RFC, at step four the ALJ found that Plaintiff is unable to

perform her past relevant work as a home health aide and day care worker. Tr. 24.

However, based on Plaintiff’s age, education, work experience, and RFC, and on the

testimony of the impartial VE, the ALJ found Plaintiff would be able to perform such

jobs in the national economy as a marker, checker, or garment sorter. Tr. 25. Hence,

the ALJ concluded that Plaintiff is not disabled for the purposes of DIB or SSI.

      On May 31, 2019, the Social Security Administration’s Appeals Council denied

Plaintiff’s request for further review of the ALJ’s decision. Tr. 1. The ALJ’s decision

thus became the “final decision” of the Commissioner.

                                    DISCUSSION

      42 U.S.C. § 405(g) defines the process and scope of judicial review of the final

decision of the Commissioner on whether a claimant has a “disability” that would

entitle him or her to DIB and SSI benefits. See also 42 U.S.C. § 1383(c)(3). “The entire

thrust of judicial review under the disability benefits law is to ensure a just and

rational result between the government and a claimant, without substituting a

court's judgment for that of the Secretary, and to reverse an administrative

determination only when it does not rest on adequate findings sustained by evidence

having rational probative force.” Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988)

(internal citation and quotation marks omitted).




                                           6
        Case 1:19-cv-00999-CJS Document 20 Filed 03/29/21 Page 7 of 14



      Therefore, it is not the reviewing court’s function to determine de novo whether

the claimant is disabled. Brault v. Soc. Sec. Admin., Comm'r, 683 F.3d 443, 447 (2d

Cir. 2012). Rather, “[t]he threshold question is whether the claimant received a full

and fair hearing.” Morris v. Berryhill, 721 F. App’x 25, 27 (2d Cir. 2018). Then, the

reviewing court must determine “whether the Commissioner applied the correct legal

standard[s].” Tejada v. Apfel, 167 F.3d 770, 773 (2d Cir. 1999). Provided the claimant

received a full and fair hearing, and the correct legal standards are applied, the

court’s review is deferential: a finding by the Commissioner is “conclusive” if it is

supported by “substantial evidence.” 42 U.S.C. § 405(g).

      In the present case, Plaintiff maintains that the Commissioner’s decision

denying her DIB and SSI benefits must be remanded for further administrative

proceedings because (1) the ALJ failed to rely on any medical opinion in her RFC

finding, and failed to close evidentiary gaps in the record, which errors combine to

frustrate meaningful court review; and (2) the ALJ’s RFC finding that Plaintiff is

capable of performing light work was not supported by substantial evidence. Pl. Mem.

of Law, Apr. 10, 2020, ECF No. 14-1.

The ALJ’s Treatment of the Medical Opinions in the Record

      The only two medical opinions in the record regarding Plaintiff’s physical

impairments were from consultative medical examiners, each of whom saw Plaintiff

for only a single examination. Tr. 23. Samuel Balderman, M.D., examined Plaintiff

on September 22, 2014, and Hongbiao Liu, M.D., examined Plaintiff on June 15, 2016.



                                          7
        Case 1:19-cv-00999-CJS Document 20 Filed 03/29/21 Page 8 of 14



Tr. 307, 347. After his examination in 2014, Dr. Balderman diagnosed Plaintiff with

“status post surgery on both hips,” and concluded that Plaintiff had “mild limitation

in kneeling and repetitive climbing due to hip pain.” Tr. 309. After his examination

in 2016, Dr. Liu diagnosed Plaintiff with whole body joint pain and status post hip

replacement, and concluded that Plaintiff had “mild to moderate limitation for

prolonged walking, bending, and kneeling.” Tr. 349. The ALJ granted “little weight”

to each of these opinions because the examiners lacked a longitudinal examining

relationship with Plaintiff, and their opinions were neither based on the most recent

available evidence, nor specific in terms of quantitative functional limitations for the

Plaintiff. Tr. 23.

       Plaintiff argues that the ALJ’s rejection of Dr. Balderman’s and Dr. Liu’s

respective medical opinions created an evidentiary gap in the record, which led the

ALJ to improperly use a “lay interpretation of bare medical findings” to formulate

Plaintiff’s RFC. Pl. Mem. of Law at 15. According to Plaintiff, the absence of

additional medical opinion was particularly harmful because, despite the specificity

of the RFC determination with respect to Plaintiff’s limitations, the record as a whole

“does not support that Plaintiff’s symptoms would be ameliorated . . . .” Pl. Mem. of

Law at 14. Plaintiff maintains that the treating record shows that her degenerative

hip and knee conditions were progressive and worsening, and that the ALJ failed to

consider later imaging and diagnoses that indicate Plaintiff’s inability to work. Pl.

Mem. of Law at 15–16.



                                           8
        Case 1:19-cv-00999-CJS Document 20 Filed 03/29/21 Page 9 of 14



      To begin with, the Court finds no merit in Plaintiff’s suggestion that the ALJ’s

assignment of “little weight” to the only two medical opinions in the record necessarily

created an evidentiary gap in the record. The ALJ – not a claimant’s physician or a

consultative examiner – is responsible for determining a claimant’s RFC. 20 C.F.R.

§ 404.1546(c), § 416.946(c). “The RFC assessment is a function-by-function

assessment based upon all of the relevant evidence of an individual's ability to do

work-related activities.” Titles II & XVI: Assessing Residual Functional Capacity in

Initial Claims, SSR 96-8P, 1996 WL 374184 at *1 (S.S.A. July 2, 1996) (emphasis

added). Therefore, the ALJ’s RFC determination need not perfectly correspond with

any one of the opinions of the medical sources cited in his or her decision, so long as

he or she has “weigh[ed] all of the evidence available to make an RFC finding that

[is] consistent with the record as a whole.” Matta v. Astrue, 508 F. App’x 53, 56 (2d

Cir. 2013).

      Further, although there was no medical opinion providing the specific

restrictions reflected in the ALJ's RFC determination, such evidence is not required

when “the record contains sufficient evidence from which an ALJ can assess the

[claimant's] residual functional capacity.” Cook v. Comm’r of Soc. Sec., 818 F. App’x

108, 109–10 (2d Cir. 2020) (citing Tankisi v. Comm’r of Soc. Sec., 521 F. App’x 29, 34

(2d Cir. 2013); Rosa v. Callahan, 168 F.3d 72, 79 n.5 (2d Cir. 1999) (internal quotation

marks omitted)). Here, Plaintiff’s testimony was in line with the ALJ’s RFC

determinations: she was able to take care of the tasks of daily living by herself, and



                                           9
       Case 1:19-cv-00999-CJS Document 20 Filed 03/29/21 Page 10 of 14



she admitted that “I move around constantly as a single parent.” See, e.g., Tr. 45.

Moreover, because the ALJ’s RFC determination is more restrictive than the

limitations suggested in the consultative examiners’ opinions, and Plaintiff has failed

to adduce any medical opinion inconsistent with the ALJ's determinations, the ALJ

was not faced with “any clear gaps in the administrative record” that gave rise to an

affirmative obligation to seek a medical opinion. Cook, 818 F. App’x at 110 (citing

Rosa, 168 F.3d at 79-80).

      Consequently, the Court finds that the ALJ did not commit legal error in her

treatment of the medical opinions in the record, or in her RFC determination.

The Evidence Supporting the ALJ’s RFC Finding

      Plaintiff argues that the ALJ’s RFC finding that she is capable of “light work”

pursuant to 20 C.F.R. § 404.1567(b) and § 416.967(b) is not supported by substantial

evidence because “the ALJ failed to account for limiting effects in walking, sitting,

and standing, and off-task and missed workdays supported by [the] record as a

whole.” Pl. Mem. of Law at 20. Plaintiff states that she “suffered from progressively

degenerative knee and hip conditions where the consultative examiners did not

diagnose degenerative conditions; and later imaging tests showed degenerative

changes; and there was no treating opinion in the record.” Pl. Mem. of Law at 21. She

also indicates that the ALJ “failed to sufficiently consider [her] long term

management and lifestyle modification,” including her testimony that she needed to

take frequent rest breaks, used a scooter at times, and needed to lie down daily to



                                          10
       Case 1:19-cv-00999-CJS Document 20 Filed 03/29/21 Page 11 of 14



alleviate pain. Pl. Mem. of Law at 22.

      As indicated above, provided the claimant received a full and fair hearing, and

the correct legal standards are applied, the court’s review of an ALJ’s decision is

deferential: an ALJ’s finding is “conclusive” if it is supported by “substantial

evidence.” 42 U.S.C. § 405(g). “[W]hatever the meaning of ‘substantial’ in other

contexts, the threshold for such evidentiary sufficiency is not high.” Biestek v.

Berryhill, 139 S. Ct. 1148, 1154 (2019). Substantial evidence is defined as “more than

a mere scintilla. It means such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971)

(quoting Consolidated Edison Co. v. N.L.R.B., 305 U.S. 197, 229 (1938)). The

substantial evidence standard means that once an ALJ finds facts, a reviewing court

can reject those facts “only if a reasonable factfinder would have to conclude

otherwise.” Brault, 683 F.3d at 448 (citation omitted).

      To determine whether a finding, inference or conclusion is supported by

substantial evidence, “[t]he Court carefully considers the whole record, examining

evidence from both sides ‘because an analysis of the substantiality of the evidence

must also include that which detracts from its weight.’” Tejada, 167 F.3d at 774

(quoting Quinones v. Chater, 117 F.3d 29, 33 (2d Cir. 1997)). Nevertheless, “[g]enuine

conflicts in the medical evidence are for the Commissioner to resolve.” Veino v.

Barnhart, 312 F.3d 578, 588 (2d Cir. 2002).

      Here, it is noteworthy that the ALJ found that Plaintiff has the RFC to perform



                                         11
       Case 1:19-cv-00999-CJS Document 20 Filed 03/29/21 Page 12 of 14



light work only with significant exertional restrictions, and not the full range of light

work. As Plaintiff notes, the regulatory definition of “light work” is that it “generally

requires ‘a good deal of walking or standing.’” Pl. Mem. of Law at 22 (quoting 20

C.F.R. § 404.1567(b)). However, in this case the ALJ’s RFC determination restricted

the “light work” that Plaintiff could perform by limiting the standing and walking to

four hours, the sitting to six hours, and by requiring that she be able to “alternate

between sitting and standing once every thirty minutes for five minutes without

increasing time off task . . . .” Tr. 19. Bearing these limitations in mind, the Court

finds that the ALJ’s RFC determination was supported by substantial evidence.

      Plaintiff’s alleged onset date is September 1, 2013. In September 2014, Dr.

Balderman examined Plaintiff and noted, among things, that her gait and stance was

normal, she could walk on her heels and toes without difficulty, she needed no help

getting on and off the exam table, and she showed no signs of scoliosis. Tr. 308. The

treatment record for an orthopedics appointment in November 2015 indicates that

Plaintiff’s right hip pain had gotten progressively worse, that she had trouble walking

and getting on her shoes and socks, and that her symptoms were affecting her daily

activities enough that she would like to proceed with a hip replacement. Tr. 327.

Plaintiff had her right hip replaced in April 2016, and she reported to her orthopedist

in June 2016 that she was doing “fairly well,” but that she had developed a problem

with her left knee. Tr. 373. At her consultative exam with Dr. Liu a few days later,

Plaintiff still had a limp, but she showed no sign of scoliosis and Dr. Liu concluded



                                           12
       Case 1:19-cv-00999-CJS Document 20 Filed 03/29/21 Page 13 of 14



she had only mild to moderate limitations for prolonged walking, bending, and

kneeling. Tr. 349.

      In March of 2017, about ten months out from her right total hip replacement,

Plaintiff still felt some pain and “crunching” around her right hip, but her main

complaint was from her left knee. Tr. 383. Still, Plaintiff walked with a “very nice

gait . . . markedly improved from prior to her surgery.” Tr. 383. By January 2018,

Plaintiff’s right hip was no longer a source of complaint, but she noted that she now

had left-sided hip pain and her left knee pain was worse. Tr. 370. She reported

occasionally using a cane for ambulation at home. Tr. 370.

      Nevertheless, in August 2018 Plaintiff testified that she was only taking

ibuprofen for inflammation of her knee, she had undergone no physical therapy, and

she was helped by a brace for her knee when she was “going to be real active that

day.” Tr. 41–46. More to the point, Plaintiff testified – as outlined above – that despite

the pain, she is able to take care of her tasks of daily living for herself and her eight

year-old daughter, including taking her daughter places three to four times each

week. Tr. 49. In this context, the Court finds that the ALJ’s RFC determination that

Plaintiff was able to perform a limited range of light work was supported by

substantial evidence.

                                    CONCLUSION

      For the foregoing reasons, it is hereby ORDERED that Plaintiff’s motion for

judgment on the pleadings [ECF No. 14] is denied, and the Commissioner’s motion



                                           13
        Case 1:19-cv-00999-CJS Document 20 Filed 03/29/21 Page 14 of 14



for judgment on the pleadings [ECF No. 17] is granted. The Clerk of Court is directed

to close this case.

DATED:        March 29, 2021
              Rochester, New York



                                       /s/ Charles J. Siragusa
                                       CHARLES J. SIRAGUSA
                                       United States District Judge




                                         14
